Citation Nr: 1754921	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on the need of aid and attendance or based on housebound status.


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the Navy from June 23, 1943 to March 3, 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In the May 2017 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in written correspondence dated October 2017, the Veteran, through his representative, withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not require the regular aid and attendance of another due to his service-connected disability; the Veteran is not substantially confined to his ward or clinical area due to his service connected psychiatric disability, currently rated as 30 percent disabling.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance or housebound status are not met.  38 U.S.C. §§ 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks entitlement to SMC based on the regular need for the aid and attendance of another person or based on housebound status.  In his notice of disagreement and substantive appeal, neither the Veteran nor his representative made a specific contention regarding error in the determination of the AOJ.

SMC is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a).  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

SMC based on housebound status may be payed when the Veteran is in receipt of certain ratings (not in effect in this appeal) or when the Veteran is permanently housebound by reason of service-connected disability.  This requirement is met when the Veteran is substantially confined as direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(i).

The Veteran is service-connected for anxiety, rated at 30 percent disabling.  The record does not contain any competent medical evidence that as a result of service-connected anxiety, the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance.  The record also does not indicate that the Veteran is confined due to his service-connected disability.

A September 2016 Examination for Housebound status shows that the Veteran's Parkinson's disease, dementia/Alzheimer's type renders him in need of aid and attendance.  Specifically, the examiner determined that the Veteran is unable to prepare meals due to Parkinson's disease and dementia; needs assistance bathing and tending to other hygiene needs because he has Parkinson's disease and has difficulty with movement.  The Veteran requires nursing home care as he needs assistance with activities of daily living (ADLs), meal preparation and medication administration.  The Veteran also requires medication management due to dementia.   He is able to feed himself; however he needs assistance buttoning clothes because of Parkinson's disease.  He uses a cane because he has arthritis of the bilateral lower extremities and is unable to bend due to arthritis of the back.  The examiner also determined that the Veteran can travel, but he needs assistance with transportation because he does not drive.

The Veteran submitted a March 2017 Examination for Housebound status conducted by the same examiner who completed the previous one.  At this time, the examiner determined that the Veteran has Parkinson's disease, dementia/Alzheimer's type; chronic renal disease; coronary artery disease and hypertension.  The examiner noted that the Veteran has tremors due to Parkinson's disease and although able to feed himself, he requires assistance buttoning his clothing.  He has poor balance because of Parkinson's disease and has short term memory impairment.  The examiner noted that the Veteran goes out on occasion and during office visits.  

The VA treatment records do not show evidence that service-connected anxiety renders the Veteran bedridden or so helpless as to need aid and attendance.  In this regard, a November 2016 VA treatment record notes: 

"Behavior was appropriate, ambulated with the assistance of a walker, appeared his stated age, was appropriately groomed/dressed, was open and fully cooperative with the interview.  Eye contact was fair good.  He was alert and oriented in all three spheres.  Mood was "okay" with full and appropriate affect with affect appropriate to content.  Rhythms and patterns of speech were unremarkable and content of speech was clear, coherent and goal directed.  His remote and recent memory appeared intact.  There was no evidence of tangentially or loose associations.  No evidence of psychotic symptoms including auditory or visual hallucinations, paranoid ideation or ideas of reference. Insight/judgment are adequate."

A December 2016 VA mental health treatment note shows that the Veteran reported his mood had been depressed for the past six months.  The reported stressors include feeling like he is in a jail and giving away his car.  The reported symptoms include depressed mood, decreased appetite, energy, concentration, motivation and feelings of hopelessness, helplessness and worthlessness.  He reported suicidal ideation six months ago.  He last experienced it one day ago.  He denied attempts, plan or intent and is able to contract for safety.  He denied anxiety, manic or psychotic symptoms.  He stated his mood lifts when he goes out to socialize.

A January 2017 VA mental health treatment note shows that the Veteran reported his depression is unchanged since the last visit.  The stressors still include feeling like he is in a jail and giving away his car.  He reported that he goes to lunch at his facility. He continues to play video games once every week.  The symptoms include depressed mood, decreased appetite, energy, motivation and feelings of hopelessness, helplessness and worthlessness.  The psychiatrist noted that his concentration has improved.  The Veteran denied suicidal ideation since last visit.

After a complete review of the record in conjunction with the applicable laws and regulations, the Board finds the claim must be denied.  The Board notes that although the Veteran has lived in a nursing home facility since October 2016, the medical evidence shows that the Veteran requires assistance due to his Parkinson's disease, dementia/Alzheimer's type, which is not service-connected.  In September 2016 and March 2017, the examiner indicated that Parkinson's disease, dementia/Alzheimer's type caused tremors and resulted in the Veteran's need for assistance with preparing meals, bathing and other ADLs.  Although the March 2017 examiner noted the Veteran's psychiatric disability diagnosed as anxiety, neither the examiner, nor the VA treatment records show that the Veteran's psychiatric disability, which is the sole service-connected disability, renders the Veteran so helpless as to be in need of regular aid and attendance. Moreover, the Veteran is not permanently bedridden, nor does he so contend.  The preponderance of the evidence also weighs against a finding that the service-connected disability prevents the Veteran from leaving the treatment facility in which he is currently treated.  The evidence indicates other non-service connected disability results in this level of disability.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to SMC based on the need for aid and attendance or due to housebound status is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


